Citation Nr: 0639959	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-12 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In January 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Defective vision due to an in-service disease or injury 
was not manifest in service and is not attributable to 
service.

2.  Presbyopia and myopic astigmatism have been diagnosed.

3.  Cataracts were not manifest during service and are not 
attributable to service.


CONCLUSIONS OF LAW

1.  Defective vision, due to in-service disease or injury was 
not incurred in or aggravated by service.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  Myopic astigmatism and presbyopia are not diseases within 
the meaning of legislation providing compensation benefits.  
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for defective 
vision.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  In a VCAA letter 
of August 2003 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in August 2003 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal service medical records and all 
relevant VA outpatient records have been obtained.  The 
veteran was afforded a VA examination.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).



Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).


When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has claimed that his current defective vision was 
incurred during his active service.  The veteran asserts that 
his work in the military as an engineer required him to work 
outside building bridges and other construction.  He argues 
that this work caused a strain on his eyes that led to his 
current defective vision.
After a careful consideration of the evidence of record, the 
Board finds that the evidence is against a finding of service 
connection for defective vision.

Initially the Board notes that the veteran is not alleging 
that his claimed disability was incurred while in combat 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

Service medical records reflect that at the time of his 
entrance into active service in 1972, the veteran reported a 
prior medical history of vision problems requiring the use of 
glasses or contact lenses.  The examiner summarized the prior 
medical history as myopia (refractive error) requiring the 
use of glasses for the past three years.  On examination, his 
distant visual acuity in both eyes was 20/50, correctable to 
20/20.  Near vision was "J-4" in both eyes, correctable to 
"J-1."  An undated service optometry examination found 
uncorrected far vision 20/100 in the right eye and 20/70 in 
the left eye, both corrected to 20/40.  His uncorrected near 
vision was 20/30 in both eyes.  An optometry examination of 
March 1975 found his uncorrected far vision in both eyes was 
20/100, correctable to 20/20 in the right eye and 20/25 in 
the left eye.  His uncorrected near vision in both eyes was 
20/25.  On his separation examination in June 1975, his 
uncorrected distant vision was 20/40 in the right eye and 
20/80 in the left, both corrected to 20/20.  These records 
show no diagnosis for an eye disease in service.  Rather, the 
clinical evaluation of the eyes and the opthalmoscopic 
evaluation were each normal.

A VA examination of March2006 noted the veteran's uncorrected 
vision refraction as -7.75 on the right eye and -7.78 on the 
left eye.  Both eyes were noted to be correctable to 20/20.  
Extra ocular motility was full and normal.  The eyelids, 
conjunctiva, cornea, anterior chamber and iris were normal in 
each eye.  A tiny posterior subcapsular cataract was noted in 
each eye.  An impression of myopic astigmatism, mild 
posterior subcapsular cataract of no visual significance, and 
presbyopia was noted.  The examiner opined that the veteran 
"has no eye problems related to his military service.  The 
etiology of the cataracts is unknown.  None-the-less, they 
are not affecting the vision at this point."

As noted above, the March 2006 eye examination revealed 
myopic astigmatism and prebyopia of both eyes, which was 
adequately corrected.  Myopia, more commonly known as 
nearsightedness, is defined as an error of refraction.  
Norris v. West, 11 Vet. App. 219 (1998).  Presbyopia, more 
commonly known as farsightedness, is defined as impairment of 
vision due to advancing years or old age.  Terry v. Principi, 
18 Vet. App. 147 (2002).  

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation. 38 C.F.R. § 
3.303(c).  Regular astigmatism, myopia (other than malignant 
or pernicious), hyperopia, and presbyopia will not, in 
themselves, be regarded as disabilities and may not be 
service connected on the basis of incurrence or natural 
progress during service.  Long established policy permits 
service connection with such unusual developments as 
choroidal degeneration, retinal hemorrhage or detachment, or 
rapid increase of myopia producing uncorrectable impairment 
of vision.  Irregular astigmatism may be due to corneal 
inflammation, injury or operation.  Only under such unusual 
circumstances, with uncorrectable residuals, may refractive 
error be considered service connected.  M 21-1, Part VI, 
para. 11.07.  See Natali v. Principi, 18 Vet. App. 318 (2003) 
(unpublished, cited for information rather than precedent).  
Since presbyopia is a refractive error of the eye, it is not 
a disease or injury within the meaning of the applicable 
legislation.  Accordingly, the veteran's myopic astigmatism 
and presbyopia are not a disease or injury within the meaning 
of the applicable legislation.  

The appellant avers that his worsening visual acuity is due 
to his work in the military as an engineer.  However, the 
report of the March 2006 VA eye examination, reflects that 
the veteran's defective vision was not related to the 
veteran's military service.  

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence. Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran is not competent 
to provide a medical opinion as to the cause of his reduced 
visual acuity of the left eye.  Id.; see also, Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.

Finally, the Board notes that although the veteran has been 
diagnosed with cataracts in both eyes, the VA examiner stated 
that the cataracts did not affect the veteran's vision.  In 
addition, the examiner noted that the etiology of the 
cataracts was unknown.  Regardless, there is no competent 
evidence linking cataracts to service.

The evidence of record shows that there is no current eye 
disease.  Therefore, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for defective vision.  Without a relative balance of the 
evidence, the evidence is not in equipoise and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for defective vision is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


